DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment filed on 09/23/20.  Accordingly, claims 1, 14-23 and 34-40 are currently pending; and claims 2-13 and 24-33 are canceled.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,14-23, and 34-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al (2018/0139774).
-Regarding claim 1, Ma et al teaches a method (see figure 9A-9B) comprising: 
procedure (see (908) of figure 9A) of transmitting, by a user device (“first UE”, (908), figure 9A) (being the apparatus) to a base station (“TRP”, [0220]) , an initial uplink transmission (“first data transmission”, (908), figure 9A), (see [0281]); 
procedure (see (924) of figure 9B) of receiving, by the user device from the base station, feedback (comprising ACK/NACK (“acknowledgment”, (918), figure 9A) and a resource assignment (“second UL transmission resource assignment”, (928), figure 9B) indicating a continuing transmission mode (“second type”, (928), figure 9B) to be used by the user device to perform a further transmission (“second data transmission”, (930), figure 9B) to the base station, the indicated continuing transmission mode being at least one of a grant-free uplink transmission mode (“grant free”, [0279]) and a grant-based uplink transmission mode  (“grant based”, [0279]) that are both supported by the user device, (see [0279, 0284-0287]); and 
procedure (see (930) of figure 9B) of transmitting, a further transmission (“second data transmission”, (930), figure 9B) via the indicated continuing transmission mode (see [0287]).

-Regarding claim 14, Ma et al teaches an apparatus (“ED 110”, [0061]) comprising at least one processor (“processing 200”, [0061]) and at least one memory (“memory 208”, [0064]) including computer instructions (“”software”, [0065]), when executed by the at least one processor, cause the apparatus to perform a method, wherein the method comprises (see figure 9A and 9B): 
procedure ((908), figure 9A) to transmit, by a user device (“first UE”, (908), figure 9A) (being the apparatus) to a base station (“TRP”, [0220]) , an initial uplink transmission (“first data transmission”, (908), figure 9A), (see [0281]); 
procedure ((918), figure 9A and (928), figure 9B) to receive, by the user device from the base station, feedback (comprising ACK/NACK (“acknowledgment”, (918), figure 9A) and a resource assignment (“second UL transmission resource assignment”, (928), figure 9B) indicating a continuing transmission mode (“second type”, (928), figure 9B) to be used by the user device to perform a further transmission (“second data transmission”, (930), figure 9B) to the base station, the indicated continuing transmission mode being at least one of a grant-free uplink transmission mode (“grant free”, [0279]) and a grant-based uplink transmission mode  (“grant based”, [0279]) that are both supported by the user device, (see [0279, 0284-0287]); and 
procedure (930) to transmit, by the user device to the base station, a further transmission (“second data transmission”, (930), figure 9B) via the indicated continuing transmission mode (see [0287]).
-Regarding claim 15, Ma et al teaches that in the method, transmitting an initial uplink transmission comprises:  
procedure ((908), figure 9A) to transmit the initial uplink transmission being  an initial grant-free uplink transmission; or 
procedure ((908), figure 9A) to transmit the initial uplink transmission being  an initial grant-based (scheduled) uplink transmission, (see [0279-0281]).
-Regarding claim 16, Ma et al teaches that the feedback comprises: Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback (“acknowledgment”, (918), figure 9A) for the initial uplink transmission.
-Regarding claim 17, Ma et al teaches that  the feedback indicating a continuing transmission mode to be used by the user device to perform a further transmission to the base station comprises: feedback that includes a scheduling information for a grant-based uplink transmission (“second UL transmission resource assignment”, (928), figure 9B)  if the grant-based (scheduled) transmission mode (“second type”, (928), figure 9B)  to be used by the user device as the continuing transmission mode and an initial grant-free uplink transmission mode (“first type”, (902), figure 9A) is used by the user device for the initial uplink transmission (see [0279-0281, 0287]).
the feedback indicating a continuing transmission mode to be used by the user device to perform a further transmission to the base station comprises: feedback that indicates using a grant-free uplink transmission (“second UL transmission resource assignment”, (928), figure 9B)   if the grant-free uplink transmission mode (“second type”, (928), figure 9B)   is to be used by the user device as the continuing transmission mode and an initial grant-based uplink transmission mode (“first type”, (902), figure 9A) is used by the user device for the initial uplink transmission (see [0279-0281, 0287]).
-Regarding claim 19, Ma et al teaches the feedback further comprises the following if the grant-free uplink transmission mode is to be used by the user device as the continuing transmission mode: one or more parameters to modify the grant-free uplink transmission mode for the user device, including information (“indication”, (924), figure 9B) indicating a change to a resource pool (“second UL transmission resource assignment”, (928), figure 9B) assigned to the user device for the grant-free uplink transmission, (see [0287]).
-Regarding claim 20, Ma et al teaches that the at least one transmission parameter for the grant-free uplink transmission can comprises an updated/new modulation and coding scheme (“MCS configuration”, [0120]), in such a way that the one or more parameters to modify/establish the grant-free uplink transmission mode for the user device comprises an UL transmission resource assignment (“second UL transmission resource assignment”, (928), figure 9B) when the user device has not maintained, or previously assigned with,  UL transmission resource for the grant-free uplink transmission mode , (see [0287, 0184]), wherein the UL transmission resource assignment can include the updated/new modulation and coding scheme, (see (421) of figure 4D and [0120, 0184]).
the feedback indicating a continuing transmission mode to be used by the user device to perform a further transmission to the base station can comprise: Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback (“ACK/NACK”, [606), figure 6A)  for the initial uplink transmission without a scheduling information for a grant-based (scheduled) uplink transmission if the grant-free uplink transmission mode is to be used by the user device as the continuing transmission mode and an initial grant-free uplink transmission mode (“GF”, (602), figure 6A) is used by the user device for the initial uplink transmission (see [0202, 0203, 0279-0285]).
-Regarding claim 22, Ma et al teaches that the feedback is received by the user device via feedback, received via a first control channel (“RRC signaling”, [0258]), if the grant-free uplink transmission mode (“second type”, (928), figure 9B)   is to be used by the user device as the continuing transmission mode, (see [0258, 0279, 0287]).
-Regarding claim 23, Ma et al teaches that the feedback, indicating a continuing transmission mode to be used by the user device as either a grant-free uplink transmission mode or a grant-based uplink transmission mode, is received via a same control channel (“RRC signaling”, [0298]), regardless of which continuing transmission mode is indicated by the feedback (see [0147, 0258, 0279, 0298]).

-Regarding claim 34, Ma et al teaches an apparatus (“network side apparatus 1100”, [0293]) comprising at least one processor (“processor 1110”, [0293]) and at least one memory (“processor readable storage device 1120”, [0293]) including computer instructions (“instructions 1130” [0293]), when executed by the at least one processor, cause the apparatus to perform a method, wherein the method comprises (see figure 9A and 9B): 
receive, by a base station (“TRP”, [0220])(being the apparatus) from a user device (“first UE”, (908), figure 9A), at least of a portion of an initial uplink transmission (“first data transmission”, (908), figure 9A), (see [0281]); 
procedure ((918), figure 9A and (928), figure 9B) to transmit, by the base station to the user device, feedback (comprising ACK/NACK (“acknowledgment”, (918), figure 9A) and a resource assignment (“second UL transmission resource assignment”, (928), figure 9B) indicating a continuing transmission mode (“second type”, (928), figure 9B) to be used by the user device to perform a further transmission (“second data transmission”, (930), figure 9B) to the base station, the indicated continuing transmission mode being at least one of a grant-free (“grant free”, [0279]) uplink transmission mode and a grant-based (“grant based”, [0279]) uplink transmission mode that are both supported by the user device (see [0279, 0284-0287]); and 
procedure (930) to receive, by the base station from the user device, a further transmission (“second data transmission”, (930), figure 9B) via the indicated continuing transmission mode (see [0287]).
-Regarding claim 35, Ma et al teaches that in the method, the receiving at least a portion of an initial uplink transmission comprises: 
procedure ((908), figure 9A) of receiving at least a portion of an initial grant-free uplink transmission being an initial grant-free uplink transmission; or 
procedure ((908), figure 9A) of receiving at least a portion of an initial grant-based (scheduled) uplink transmission being  an initial grant-based (scheduled) uplink transmission, (see [0279-0281]).
the feedback further comprises: Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback (“acknowledgment”, (918), figure 9A) for the initial uplink transmission.
-Regarding claim 37, Ma et al teaches the feedback indicating a continuing transmission mode to be used by the user device to perform a further transmission to the base station comprises: feedback that includes a scheduling information for a grant-based uplink transmission (“second UL transmission resource assignment”, (928), figure 9B)  if the grant-based (scheduled) transmission mode (“second type”, (928), figure 9B) is to be used by the user device as the continuing transmission mode and an initial grant-free uplink transmission mode (“first type”, (902), figure 9A) is used by the user device for the initial uplink transmission (see [0279-0281, 0287]).
-Regarding claim 38, Ma et al teaches the feedback further comprises the following if the grant-free uplink transmission mode is to be used by the user device as the continuing transmission mode: one or more parameters to modify the grant-free uplink transmission mode for the user device, including information (“indication”, (924), figure 9B) indicating a change to a resource pool (“second UL transmission resource assignment”, (928), figure 9B) assigned to the user device for the grant-free uplink transmission, (see [0287]).
-Regarding claim 39, Ma et al teaches the at least one transmission parameter for the grant-free uplink transmission can comprises an updated/new modulation and coding scheme (“MCS configuration”, [0120]), in such a way that the one or more parameters to modify/establish the grant-free uplink transmission mode for the user device comprises an UL transmission resource assignment (“second UL transmission resource assignment”, (928), figure 9B) when the user device has not maintained, or previously assigned with,  UL transmission 
-Regarding claim 40, Ma et al teaches the feedback indicating a continuing transmission mode to be used by the user device to perform a further transmission to the base station can comprise: Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback (“ACK/NACK”, [606), figure 6A)  for the initial uplink transmission without a scheduling information for a grant-based (scheduled) uplink transmission if the grant-free uplink transmission mode is to be used by the user device as the continuing transmission mode and an initial grant-free uplink transmission mode (“GF”, (602), figure 6A) is used by the user device for the initial uplink transmission (see [0202, 0203, 0279-0285]).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463